IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM FORREST                     NOT FINAL UNTIL TIME EXPIRES TO
MORGAN,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-3333
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 24, 2016.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Nancy A. Daniels, Public Defender, and William Pafford, Assistant Attorney
General, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
ROWE, KELSEY, and JAY, JJ., CONCUR.




                                2